IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 94-60743
                          Summary Calendar
                       _____________________


     ROBERTO LUGO,

                                      Plaintiff-Appellee,

                               versus

     THE HOUSING AUTHORITY OF THE
     CITY OF DONNA, HIDALGO COUNTY,
     TEXAS, ET AL.,

                                      Defendants,

     ARACELIA REYES, Individuially,
     Etc., ET AL.,

                                      Defendants-Appellants.

     _______________________________________________________

         Appeal from the United States District Court for
                  the Southern District of Texas
                           (M-93-CV-260)
     _______________________________________________________
                       (September 28, 1995)

Before REAVLEY, SMITH and PARKER, Circuit Judges.

PER CURIAM:*

     Plaintiff Roberto Lugo brought various state claims and

three claims under 42 U.S.C. § 1983 against the commissioners of

the Donna Housing Authority.   The commissioners moved under Fed.

     *
      Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the Court has determined
that this opinion should not be published.
R. Civ. P. 12(b)(6) to dismiss the § 1983 claims on qualified

immunity grounds, arguing that Lugo's complaint did not meet the

heightened pleading standards applicable to § 1983 actions under

Elliott v. Perez, 751 F.2d 1472 (5th Cir. 1985).    The

commissioners now appeal the denial of their 12(b)(6) motion.

     Between the time the district court denied the motion to

dismiss and the consideration of this appeal, the Fifth Circuit

changed the pleading procedure for cases in which qualified

immunity is asserted as a defense.     Schultea v. Wood, 47 F.3d
1427 (5th Cir. 1995) (en banc).    Under Schultea, plaintiffs need

no longer anticipate a qualified immunity defense in the

complaint.   Id. at 1430.   If the complaint states a claim under

normal pleading standards, the defendant must raise his qualified

immunity defense in an answer, and if he does so, the district

court may, in its discretion, insist that plaintiff file a reply

tailored specifically to the issue of qualified immunity.     Id. at

1433-34.   After receiving the reply, the court can determine

whether the case can proceed and consider any motions for summary

judgment. Id.     In light of Schultea, and because denial of a

motion to dismiss is not appealable, this appeal is dismissed.

     DISMISSED.




                                   2